Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
  
Prioritized Examination
Applicants request for prioritized examination under 1.102e(2) filed 5/14/2019 was approved.
Applicants RCE filed 6/25/2021 to the final office action mailed 1/25/2021 required an extension of time.

Applicant’s Amendment
Applicant’s amendment filed 6/25/2021 has been received and entered.  Claims 1 and 20 have been amended, claims 2-12 have been cancelled, and claims 21-28 have been added.
Claims 1, 13-28 are pending.

Election/Restriction
Applicant's election with traverse of the species of a blood sample and the method of sequencing by synthesis in the reply filed on 8/22/2019 was acknowledged, and upon review the species election was withdrawn.
The amendment to claim 1 to include an additional step of ‘hybridizing a probe…’ appears to expand the claim into a method of analysis, however the initial steps are consistent with the elected invention.  Newly added claims are directed specific means for hybridization and further steps of analysis of signal of the products.
Claims 1, 13-28 are currently under examination.

Priority
This application filed 5/14/2019 is a continuation of U.S. Utility Application Serial No. 16/288,690, filed February 28, 2019. U.S. Utility Application Serial No. 16/288,690 is a continuation of U.S. Utility Application Serial No. 15/187,555 (now U.S. Patent No. 10,227,652), filed June 20, 2016. U.S. Utility Application Serial No. 15/187,555 (now U.S. Patent No. 10,227,652) is10 a continuation of U.S. Utility Application Serial No. 14/092,457, filed November 27, 2013, now U.S. Patent No. 9,430,611. U.S. Utility Application Serial No. 14/092,457, now U.S. Patent No. 9,430,611, is a continuation of U.S. Utility Application Serial No. 13/793,133, filed March 11, 2013, now U.S. Patent No. 9,424,392, and U.S. Utility Application Serial No.13/793,186, filed March 11, 2013, now U.S. Patent No. 8,682,592. U.S. Utility Application15 Serial No. 13/793,133, now U.S. Patent No. 9,424,392, is a continuation of U.S. Utility Application Serial No. 11/603,406, filed November 22, 2006, now U.S. Patent No. 8,532,930. U.S. Utility Application Serial No.13/793,186, now U.S. Patent No. 8,682,592, is a continuation of U.S. Utility Application Serial No. 11/603,406, filed November 22, 2006, now U.S. Patent No. 8,532,930. U.S. Utility Application Serial No. 11/603,406, now U.S. Patent No. 8,532,930,20 claims the benefit under 35 U.S.C. §119(e) of the following U.S. Provisional Patent 
Applications: Serial No. 60/739,882, filed November 26, 2005; Serial No. 60/742,305, filed December 6, 2005; Serial No. 60/754,396, filed December 29, 2005; Serial No. 60/774,976, filed February 21, 2006; Serial No. 60/789,506, filed April 4, 2006; and Serial No. 60/817,741, filed June 30, 2006; and Serial No. 60/846,610, filed September 22, 2006.
No comment has been made by Applicants regarding the summary of priority.


Information Disclosure Statement
The three information disclosure statements (IDSs) submitted on 2/2/2021, 6/4/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1, 13-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/288,690 (as of 1/11/2021- not yet docketed) is withdrawn.
The terminal disclaimer filed 6/25/2021 has been received and Approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the limitation of “at least 70 SNP loci” is withdrawn.
Deletion of the term has addressed the basis of the rejection.

Claims 1, 13-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims have been amended to require measuring ‘at least 100 SNP loci’ and a search of the specification provides support for the term least 8 time, but not with 100 SNP loci and appears to be a new range not specifically contemplated.  Further, as amended the claims require amplifying 70 SNP loci and using sequencing to measure at least 100, which does not appear to 
Amending the claims with specific numbers or ranges supported by the specification, and providing specific combinations of elements that are disclosed as practiced together would address the basis of the rejection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to require sequencing 100 SNP loci, however the prior steps appear to require only providing 70 SNP loci.  It is unclear what is practiced in the sequencing step and how 100 is achieved when only 70 are required to be provided.  Further, the claims provide sequencing as a last step, however the pre-amble of the claim indicates that a library is formed, and there does not appear to a step where a library is formed and now the final step is simply sequencing the amplified products/70 SNPs.  Additionally, it is unclear if the probe prior to sequencing is a primer for sequencing in the newly added step or as provided before a means of measuring, for example the claim which require the probe to be  MIP.  Dependent claims 
More clearly setting forth steps with consistent requirements and which result in the intended purpose of the claim would address the basis of the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al. (Lancet 1997; 350: 485–87), Lo et al. (Am. J Hum. Genet 62:768-775, 1998), Lo et al (20040009518 pub Jan 2004/filed May 2003), Lo et al. (US Patent 6927028 B2 pub as 2003/0044388 A1 March 2003/ filed Aug 2001), Matsuzake et al. (Nature Methods vol 1 no2 Oct 2004) and Syvanen (Nature Genetics Supplement vol 37 May 26 2005).
Claim 1 has been amended so that HTS sequencing is used to measure at least 100 SNP loci of the amplified products.  It is noted that the claim still requires a step of hybridization of a 
Dependent claims 13-16 set forth that amplification is performed by specific methods and dependent claim 17 sets forth sequencing is sequencing-by-synthesis.  Newly added claims provide for measuring the signal of SNPs present in more than one gene and that the data obtained  ‘correctly identifies’ a certain number of the SNP loci.

As noted previously, Lo et al (20040009518 pub Jan 2004/filed May 2003) is described above, and briefly Lo et al disclose that cfDNA is present in the plasma or serum of the blood of patients, and provide isolating and evaluating disease conditions by isolating and evaluating the cfDNA isolated from the blood (see [04]).  Lo et al. provide several methods for isolation, and that for analysis and evaluation methods of amplification are used to detect DNA that is present (see starting at [60]).  Lo et al. provide for analysis of any sequence of interest and specifically provide and analyze beta-globin, GABDH DNA and mitochondrial DNA providing sequences that contain SNPs that are amplified and reduced to practice as examples of the many possible target genes of interest relating to diseases or conditions a patient may have.  Similarly, Lo et al. (Lancet 1997; 350: 485–87) teach the potential use of plasma and serum for molecular diagnosis has generated interest and that tumor DNA has been found in the plasma and serum of cancer patients, and molecular analysis has been done on this material. Lo et al. provide further study and evidence that fetal DNA is present in maternal plasma and serum.  Using isolated cfDNA and amplification, Lo et al demonstrate that fetus-derived Y sequences were detected in maternal plasma samples, and teach that in addition to sex-linked disorders, techniques for fetal-DNA detection in maternal plasma or serum can also be used to detect many paternally inherited DNA 
Lo et al. do not specifically state that mutations or variants that are analyzed in genes of interest are SNPs or that in the analysis and amplification that at least 70 SNP or 100 SNP loci are amplified and seqeunced, however at the time the use of SNPs using array or MIP technology was well known.  Both Matsuzake et al. and Syvanen provide evidence that SNPs present in amplified products can be successfully detected and quantitated in a variety of know methodologies including the use of MIPs and arrays.  Given the guidance for the general use in genotyping transplant patients, and for differentiating parentage of variants in a fetus of any gene of interest and several specific genes with known variants associated with diseases/conditions by Lo, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to provide for analysis of variants that are considered SNPs.  One having ordinary skill in the art would have been motivated to provide as many SNPs as necessary in the analysis of genes of interest, such as those commonly assayed in pre-natal screening for CF as specifically suggested by Lo et al.  Given the reduction to practice several examples and the general acknowledgement in the art for the methods required to amplify and sequence cfDNA are known and obvious, there would have been a reasonable expectation of success given the results of the Lo et al. references.
	Thus, the claimed invention as a whole was clearly prima facie obvious.
Response to Applicants arguments
	Applicants provide an overview of the teachings of the references and argue that Lo fails to provide evidence that samples contain DNA from two individuals.
	This argument is not persuasive, because Lo et al ‘028 does provide the suggesting that the maternal sample contains both DNA from the mother and the fetus that can be detected.  It is agreed that non-pregnant female contains only DNA of self and possible variants present or indicative of a disease state such as cancer, however those elements of detection and correlation are relied upon to demonstrate that variants present in a blood sample can be detected.
	Applicants argue that Lo et al. 028 only target DNA to differentiate male and female, and absent of teaching of probes that hybridize.
	This argument is not persuasive, to the extent that probes/primers are used for sequencing which necessarily have to hybridize.  With respect to the targets Lo et al use, it is acknowledged that these were reduced to practice, however Lo et al clearly discuss the use of the observation and technology to characterize any other genes for example for pre-natal genetic screening.  One of skill in the art would readily recognize that not only the X and Y chromosomes were present, but the other chromosomes as well.
	The remaining Lo et al references, Matsuzaki and Syvanen were provided for greater context of what was known about SNP detection in various genes, and evidence that the reduction to practice provided by the NPLs is not a limiting number of possible targets, such as the targets that can be detected in cfDNA from cancer cells.
Conclusion
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631